DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes that a preliminary amendment was filed on 8/30/2022.  Claims 1-20 were cancelled and claims 21-40 were added.  Claims 21-40 are prosecuted below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2014/0252293).
Re Clm 40:  Miller discloses a racked fence gate system comprising: hinges (top and bottom 30) positioned at an initial position; a plurality of uprights (left and right 12) with a top end and a bottom end (see fig 4), wherein the plurality of uprights are positioned in between the hinges (see fig 4); a plurality of rails (14) coupled to the plurality of uprights, wherein plurality of rails include a first horizontal member and a second horizontal member (internal horizontal members shown in fig 2), wherein the first horizontal member and the second horizontal member extend between one or more side sections (left and right sections), and wherein the plurality of rails also include a pair of vertical members (side faces), wherein the pair of vertical members extend between a top section and the second horizontal member, and wherein the first horizontal member, second horizontal member and vertical members act as stiffeners to the plurality of rails (giving support); and a cap (16) positioned above the hinges, plurality of uprights, and plurality of rails (see fig 4), wherein the cap is configured to close one or more longitudinal openings to prevent any external brackets or fasteners from being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0252293) in view of Stucker (US 8132791).
Re Clm 21:  Miller discloses a racked fence gate assembly (see figs), comprising: at least one post (26, 28) positioned within a ground surface and partially embedded in the ground surface (as Miller notes is known in the art in paragraph 0006; also see para 0024); a plurality of hinges (top and bottom 30) connected to the post, wherein the plurality of hinges are connected to a top end (extending above the ground) of the post; a plurality of rails (14) disposed between a pair of uprights (12), wherein the uprights are positioned between the at least one post and the plurality of hinges, wherein at least one of the rails is located at a top end of the pair of uprights (top rail 14) and at least another of the rails is located to a bottom end of the pair of uprights (bottom 14), and wherein the plurality of rails include horizontal members that extend between a pair of side sections (see cross-section of rails in fig 2).
Miller fails to disclose one or more balusters connected to the plurality of rails.
Stucker teaches the use of an upright member (12) with rails (40) that have one or more balusters (30) connected to the rails.  This is taught for the purpose of providing vertical barrier members to increase safety of the system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the fence/gate system of Miller with one or more balusters connected to the rails, as taught by Stucker, for the purpose of providing vertical barrier members to increase safety of the system.
Re Clm 22:  Miller as modified above discloses wherein the plurality of rails include vertical members (side faces) that extend between a top section and at least one of the horizontal members.
Re Clm 23:  Miller as modified above suggest wherein the horizontal members provide structural support for the plurality of rails.  Examiner notes that the horizontal web provided in the rails of Miller would inherently provide structural support.
Re Clm 24:  Miller as modified above disclose wherein the plurality of hinges allow pivotal movement of at least one of the uprights relative to the at least one post (see configuration in figures).
Re Clm 25:  Miller as modified above disclose caps (16) that close each of the pair of uprights.
Re Clm 26:  Miller as modified above disclose a plurality of inserts (18) are coupled to at least one of the uprights to secure the plurality of rails (see figs, paragraphs 25-30) .
Re Clm 27:  Miller as modified above disclose a plurality of inserts that are positioned at a top end and bottom end of at least one of the uprights (inserts 18 are located inside the uprights at each rail).
Re Clm 28:  Miller as modified above suggest a cap (16) detachably coupled to at least one of the uprights.  
Re Clm 29:  Miller as modified above disclose one or more walls configured to provide a cross-section area for at least one of the uprights (Miller, see figs).
Re Clm 30:  Miller as modified above disclose one or more internal protrusions (screws 20) configured to secure the plurality of rails to an insert (see paragraph 0026).
Re Clm 31:  Miller as modified above fail to disclose a wall configured with a groove to receive a portion of at least one of the balusters to form a mechanical joint.  Examiner notes that Stucker further teaches a wall on the upright configured with a groove (channel 20) to receive a portion of the at least one of the balusters to forma  mechanical joint.  Stucker teaches this for the purpose of providing joint stability between the balusters and the frame (upright and rail; see middle of column 4 of spec).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the upright of Miller with a wall configured with a groove to receive a portion of at least one of the balusters to form a mechanical joint, as taught by Stucker, for the purpose of providing joint stability between the balusters and the frame.
Re Clm 32:  Miller as modified above discloses a support portion configured to guide at least one of the rails while being placed into an insert (any internal surface of the insert that receives the rail reads on this limitation under Broadest Reasonable Interpretation).
Re Clm 33:  Miller as modified above discloses a support portion (sides of opening in insert 18) configured to reduce lateral movement of least one of the rails.
Re Clm 34:  Miller as modified above discloses a cap (16) configured to prevent visibility of an insert and mechanical fasteners.
Re Clm 35:  Miller as modified above discloses a method (see disclosure of assembly) of manufacturing a racked fence gate, the method comprising: positioning at least one post (26, 28) within a ground surface, wherein the at least one post is and partially embedded in the ground surface (as Miller notes is known in the art in paragraph 0006; also see para 0024); connecting a plurality of hinges (top and bottom 30) to the post, wherein the plurality of hinges are connected to a top end of the post (see figs); positioning a plurality of rails (14) between a pair of uprights, wherein the uprights are positioned between the at least one post and the plurality of hinges (see figs), wherein at least one of the rails is located at a top end of the pair of uprights and at least another of the rails is located to a bottom end of the pair of uprights (see figs), and wherein the plurality of rails include horizontal members (inside rails, see fig 2) that extend between a pair of side sections.
Miller fails to disclose connecting one or more balusters to the plurality of rails.
Stucker teaches the use of an upright member (12) with rails (40) that have one or more balusters (30) connected to the rails.  This is taught for the purpose of providing vertical barrier members to increase safety of the system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the fence/gate system of Miller with one or more balusters connected to the rails, as taught by Stucker, for the purpose of providing vertical barrier members to increase safety of the system.
Re Clm 36:  Miller as modified above discloses attaching a cap (16) to at least one of the uprights to enable for maintenance and repair.
Re Clm 37:  Miller as modified above discloses positioning vertical members (inserts 18) to provide support for the plurality of rails.
Re Clm 38:  Miller as modified above discloses projections (screws 20) configured as ridges to secure at least one of the rails to an insert.
Re Clm 39:  Miller as modified above discloses inserts (18) enclosed completely within the uprights.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678